DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Drawings
The drawings are objected to because Figs. 1-5 are too faint (i.e. grayscale) for publication or reproduction.  Each of the figures mentioned above need to be replaced with black and white drawings.  See MPEP §608.02(VII)(B)
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because:
reference characters 132a and 132b have both been used to designate “second end tab” (see [0017]).
reference characters 133a and 133b have both been used to designate “third end tab” (see [0017]).
reference characters 134a and 134b have both been used to designate “fourth end tab” (see [0017]).
reference characters 135a and 135b have both been used to designate “fifth end tab” (see [0017]).
	Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the 

Specification
The disclosure is objected to because of the following informalities: as noted in the drawings objections above.  Appropriate correction is required.
The abstract of the disclosure is objected to because it contains 8 words, which does not meet the 50-word minimum requirement.  Correction is required.  See MPEP §608.01(B)

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-20 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
	Claim 1 and its dependents are indefinite because it is not clear whether claim 1 is drawn to the sub-combination of: a closure FOR a bottle, or whether the claims are drawn the combination of: a closure AND a bottle and its corresponding structure (i.e. bead). This is because while some portions of the claim indicate that what is claimed is the sub-combination, other portions of the claim indicate what is claimed is the combination (note the structural limitation of claim 1, Ln. 12-13, requiring “an attached position on the bottle”). It is noted further in connection with these limitation(s) that it is by now well settled that features not claimed may not be relied upon in support of patentability. In this office action, the bottle and its corresponding structure(s) are presumed not to be claimed in order for the examiner to give the claims its broadest reasonable interpretation. Accordingly, all references to the bottle and its corresponding structures are considered to be merely functional. On the other hand, clarification of the scope of the claims is required. 
	In claim 1, Ln. 6-7, the phrase in each instance, “…the segment and tabs…” lacks antecedent basis and renders the claim to be vague and indefinite because it is unclear as to which aforementioned structure(s) is being encompassed with such language. Further clarification is required. 
	In claim 1, Ln. 9, the phrase, “…the tabs…” lacks antecedent basis and renders the claim to be vague and indefinite because it is unclear as to which aforementioned structure(s) is being encompassed with such language. Further clarification is required.
	In claim 1, Ln. 10-12, the phrases, “…closure skirt…” and “…the closure skirt…” both lack antecedent basis and renders the claim to be vague and indefinite because it is unclear as to which aforementioned structure(s) is being encompassed with such language. Further clarification is required.
	In claim 2, Ln. 2, the phrase in each instance, “…about…” which is a relative term which renders the claim indefinite. The term “about” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
In claim 6, Ln. 6, the phrase, “…the closure skirt…” lacks antecedent basis and renders the claim to be vague and indefinite because it is unclear as to which aforementioned structure(s) is being encompassed with such language. Further clarification is required.
	In claim 6, Ln. 11-12, the phrase in each instance, “…the segment…” lacks antecedent basis and renders the claim to be vague and indefinite because it is unclear as to which aforementioned structure(s) is being encompassed with such language. Further clarification is required.
	In claim 6, Ln. 14-15, the phrase in each instance, “…the closure cover…” lacks antecedent basis and renders the claim to be vague and indefinite because it is unclear as to which aforementioned structure(s) is being encompassed with such language. Further clarification is required.
	Claim 11 and its dependents are indefinite because it is not clear whether claim 11 is drawn to the sub-combination of: a closure FOR a bottle, or whether the claims are drawn to the combination of: a closure AND a bottle and its corresponding structure (i.e. bead). This is because while some portions of the claim indicate that what is claimed is the sub-combination, other portions of the claim indicate what is claimed is the combination (note the structural limitation of claim 11, Ln. 8-9 and 17, requiring “the bead may press the tab” and “the attached position on the bottle”; respectively). It is noted further in connection with these limitation(s) that it is by now well settled that features not claimed may not be relied upon in support of patentability. In this office action, the bottle and its corresponding structure(s) are presumed not to be claimed in order for the examiner to give the claims its broadest reasonable interpretation. Accordingly, all references to the bottle and its corresponding structures are considered to be merely functional. On the other hand, clarification of the scope of the claims is required.
	In claim 11, Ln. 8-13, the phrases in each instance, “…the tabs…” and “…the tab…” all lack antecedent basis and renders the claim to be vague and indefinite because it is unclear as to which aforementioned structure(s) is being encompassed with such language. Further clarification is required.
	In claim 11, Ln. 8, the phrase, “…the segment…” lacks antecedent basis and renders the claim to be vague and indefinite because it is unclear as to which aforementioned structure(s) is being encompassed with such language. Further clarification is required.
	In claim 11, Ln. 9, the phrase, “…the bead…” lacks antecedent basis and renders the claim to be vague and indefinite because it is unclear as to which aforementioned structure(s) is being encompassed with such language. Further clarification is required.
	In claim 11, Ln. 9, the phrase, “may” is unclear, thus making the metes and bounds of the claim indefinite. More specifically, it is unclear if the limitation following the term "may" are required or optional. For examination purposes the recitation following the term “may” are consider to be optional limitations.
	In claim 11, Ln. 10-11, the phrase in each instance, “…the segment and tabs…” lacks antecedent basis and renders the claim to be vague and indefinite because it is unclear as to which aforementioned structure(s) is being encompassed with such language. Further clarification is required.
	In claim 11, Ln. 13, the phrase, “…a bead of a bottle…” renders the claim to be vague and indefinite because it is unclear if the applicant is encompassing the same “a bead of the bottle” (claim 11, Ln. 8-9) or a different “bead of bottle.” Furthermore, it is unclear as to which aforementioned structure(s) is being encompassed with such language. Further clarification is required. 
	In claim 11, Ln. 14, the phrases, “…closure skirt…” lacks antecedent basis and renders the claim to be vague and indefinite because it is unclear as to which aforementioned structure(s) is being encompassed with such language. Further clarification is required.
	In claim 13, Ln. 1-2, the phrase in each instance, “…about…” which is a relative term which renders the claim indefinite. The term “about” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
	In claim 14, Ln. 2, the phrase in each instance, “…about…” which is a relative term which renders the claim indefinite. The term “about” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
	In claim 15, Ln. 2, the phrases, “…about of about…” and “…about…” which is a relative term which renders the claim indefinite. The term “about” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
	In claim 17, Ln. 2, the phrase in each instance, “…about…” which is a relative term which renders the claim indefinite. The term “about” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. 
	In claim 18, Ln. 2, the phrase in each instance, “…about…” which is a relative term which renders the claim indefinite. The term “about” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
	In claim 20, Ln. 2, the phrase, “…about…” which is a relative term which renders the claim indefinite. The term “about” is not defined by the claim, the specification does not provide 
As for claims 3-5, 7-10 and 12-20, due to their dependencies from claims 1, 6 and 11 (respectively), they too have these deficiencies. 
Examiner's note: Applicant should carefully proofread all claims and make all necessary corrections. Furthermore, in view of the massive rejection under 35 USC 112, the invention as claimed could not be understood, and prior art could not be properly applied. However, to the extent that the invention could be understood as disclosed, a search has been conducted, and the following prior art is believed to be relevant.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-3 and 11-12 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bixler et al. (US 7344039; hereinafter Bixler).
Regarding claim 1, Bixler discloses a closure embodiment (21; as shown in Fig. 16; for a bottle) comprising:

a tamper band (30), wherein the skirt is disposed between the cover and the tamper band; and
a plurality of segments (36) disposed on the tamper band, wherein each segment includes a pair of oppositely disposed end tabs (34 and 34a; see Bixler Fig. 16);
wherein the tamper band has an unattached pre-inverted position in which the segment and tabs extend downwardly and an inverted position in which the segment and tabs extend upwardly;
wherein the tabs are configured to be disposed between a bead of a bottle and at least one of the tamper band and closure skirt;
wherein each segment of the plurality of segments is configured to have a greater radius of curvature than the closure skirt when in the inverted position and an attached position on the bottle (Bixler Col. 6 Ln. 65 – Col. 8 Ln. 17).
Regarding claim 2, Bixler further discloses wherein the plurality of segments includes between about 3 segments and about 8 segments.
Regarding claim 3, Bixler further discloses wherein the plurality of segments includes between 4 segments and 6 segments.
Regarding claim 11, Bixler discloses a closure embodiment (21; as shown in Fig. 16; for a bottle), comprising:
a cover (22), a skirt (24) depending from the cover, and a tamper band (30), wherein the skirt is disposed between the cover and the tamper band;
a plurality of segments (36) disposed on the tamper band, the plurality of segments including a first segment, a second segment, and a third segment;
wherein each segment includes a pair of oppositely disposed end tabs, including a first end tab and a second end tab (34 and 34a; see Bixler Fig. 6);
the tabs extending away from the segment to provide a surface engageable by a bead of the bottle so that the bead may press the tab radially outwardly to straighten each segment;

wherein the tabs are configured to be disposed between a bead of a bottle and an interior surface of at least one of the tamper band and closure skirt when in the inverted position and an attached position;
wherein each segment of the plurality of segments is configured to have a greater radius of curvature when in the inverted position and the attached position on the bottle than when in the pre-inverted position (Bixler Col. 6 Ln. 65 – Col. 8 Ln. 17).
Regarding claim 12, Bixler further discloses wherein at least one tab has a width (see Bixler Fig. 16).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 4-10 and 13-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bixler in view of Ingram et al. (US 5090788; hereinafter Ingram).
Regarding claims 4-5, Bixler as above teaches all the structural limitations as set forth in claim 1, except for a plurality of scallops, wherein the plurality of scallops includes at least one scallop disposed between a first segment and a second segment of the plurality of segments.
	Ingram is in the same field of endeavor as the claimed invention and Bixler, which is a tamper-evident closure. Ingram teaches a closure embodiment (32; as shown in Figs. 1-15) comprising: a cover, a skirt depending from the cover, a tamper band (35), wherein the skirt is disposed between the cover and the tamper band; and a plurality of segments (43) disposed on the tamper band (see Ingram Figs. 4, 6 and 7), a plurality of scallops (40; see Ingram Figs. 6-7), wherein the plurality of scallops includes at least one scallop disposed between a first segment and a second segment of the plurality of segments (Ingram Col. 2 Ln. 60 – Col. 6 Ln. 23).
	With this mind, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide a plurality of scallops (as taught by Ingram) in between the plurality of segments (of Bixler) to increase the flexing properties of the plurality of segments.
Regarding claim 6, modified Bixler as above further teaches a package, comprising:
a bottle and a closure;
wherein the bottle includes a bead and an external thread;
wherein the closure includes a cover, a tamper band, and a skirt depending from the cover that is disposed between the cover and the tamper band;
the closure skirt having an internal thread configured for threaded engagement with the external thread of the bottle;
the tamper band including at least a first segment, a second segment, and a third segment;
each of the first segment, second segment, and third segment extending from a first end to a second end; and

wherein the tamper band is configured to be movable between a pre-inverted position in which each tab extends away from the closure cover and an inverted position in which each tab extends toward the closure cover;
wherein the closure is movable relative to the bottle between an attached position and an unattached position;
wherein the first segment, the second segment, and the third segment are pulled into a straighter position to have a larger radius of curvature than the bottle bead when in the attached position with the bottle bead pushing each tab radially outwardly to pull each segment into the straighter position under the bottle bead.
Regarding claim 7, modified Bixler as above further teaches a fourth segment having a first tab at a first end and a second tab at a second end.
Regarding claim 8, modified Bixler as above further teaches a fifth segment having a first tab at a first end and second tab at a second end.
Regarding claim 9, modified Bixler as above further teaches wherein the first segment, second segment, third segment, fourth segment, and fifth segment having a perimeter configured to lie within and below an outer perimeter of the bottle bead when in the inverted position and the attached position.
	However, Bixler fails to teach wherein the first segment, second segment, third segment, fourth segment, and fifth segment are arranged to form a five-sided polygonal shape.
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to arrange the five segments (of Bixler) to form a five-sided polygonal shape to adjust the attachment features of the tamper band to the bead of the bottle, See MPEP §2144.04(IV)(B)
Regarding claim 10, modified Bixler as above further teaches a plurality of scallops, with each scallop of the plurality of scallops disposed between a first end of one segment and a second end of an adjacent segment.
Regarding claim 13, modified Bixler as above further teaches all the structural limitations as set forth in claims 11 and 12, except for wherein the width is in the range of about 0.04" to about 0.10".
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the width is in the range of about 0.04” to about 0.10” to adjust sealing or attachment properties of the at least one tab, and since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art, and that such modifications would have involved a mere change in the size of a component - a change in size is generally recognized as being within the level of ordinary skill in the art and since such a modification would have involved a mere change in the proportions of components - a change in proportion is generally recognized as being within the level of ordinary skill in the art. See MPEP §2144.04(IV)(A) and/or §2144.045(II)(A)
Regarding claim 14, modified Bixler as above further teaches all the structural limitations as set forth in claim 11, except for wherein at least one tab has a first radius at an upper corner with a dimension in the range of about 0.002" to about 0.010".
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make at least one tab has a first radius at an upper corner with a dimension in the range of about 0.002" to about 0.010" to adjust sealing or attachment properties of the tab, and since it has been held that discovering an optimum value of a result See MPEP §2144.04(IV)(A) and/or §2144.045(II)(A)
Regarding claim 15, modified Bixler as above further teaches all the structural limitations as set forth in claims 11 and 14 (respectively), except for wherein the at least one tab has a second radius at a lower corner with a dimension in the range of about of about 0.002" to about 0.010".
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make at least one tab has a second radius at a lower corner with a dimension in the range of about 0.002" to about 0.010" to adjust sealing or attachment properties of the tab, and since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art, and that such modifications would have involved a mere change in the size of a component - a change in size is generally recognized as being within the level of ordinary skill in the art and since such a modification would have involved a mere change in the proportions of components - a change in proportion is generally recognized as being within the level of ordinary skill in the art. See MPEP §2144.04(IV)(A) and/or §2144.045(II)(A)
Regarding claim 16, modified Bixler as above further teaches a first scallop interposed between the first segment and the second segment.
Regarding claim 17, modified Bixler as above further teaches all the structural limitations as set forth in claim 16, except for wherein the first scallop has a radius with a dimension in the range of about 0.01" to about 0.02".
 to adjust sealing or attachment properties of the segment, and since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art, and that such modifications would have involved a mere change in the size of a component - a change in size is generally recognized as being within the level of ordinary skill in the art and since such a modification would have involved a mere change in the proportions of components - a change in proportion is generally recognized as being within the level of ordinary skill in the art. See MPEP §2144.04(IV)(A) and/or §2144.045(II)(A)
Regarding claim 18, modified Bixler as above further teaches all the structural limitations as set forth in claim 17, except for wherein the first scallop has a width with a dimension in the range of about 0.02" to about 0.04".
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the first scallop has a width with a dimension in the range of about 0.02" to about 0.04" to adjust sealing or attachment properties of the segment, and since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art, and that such modifications would have involved a mere change in the size of a component - a change in size is generally recognized as being within the level of ordinary skill in the art and since such a modification would have involved a mere change in the proportions of components - a change in proportion is generally recognized as being within the level of ordinary skill in the art. See MPEP §2144.04(IV)(A) and/or §2144.045(II)(A)
Regarding claim 19, modified Bixler as above further teaches a second scallop interposed between the first second segment and the third segment.

Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over the applied references Bixler in view of Asakura et al. (JP2012254819A; hereinafter Asakura).
Regarding claim 20, Bixler as above teaches all the structural limitations a set forth in claim 11, except for having a diameter about 28 mm and a PCO 1810 finish.
	Asakura is in the same field of endeavor as the claimed invention and Bixler, which is a tamper-evident closure. Asakura teaches a closure (70) for a plastic bottle (100; see Asakura Fig. 7), comprising: a cover and a skirt depending from the cover; a tamper band, wherein the skirt is disposed between the cover and the tamper band, and wherein the plastic bottle has a mouth (10) having a 28 mm diameter and PCO 1810 finish, and the closure has a corresponding diameter to match the 28 mm diameter and PCO 1810 finish of the mouth (Asakura pg. 1-7 and Figs. 6-7).
	With this in mind, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the closure (of Bixler) to have a similar 28 mm diameter and PCO 1810 finish (as taught by Asakura) to improve the overall sealing performance/properties (and by doing also reduces the overall weight of the closure and/or bottle).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  The cited documents are listed on the attached PTO-892 form.
Examiner has cited particular paragraphs and/or columns and line numbers in the references as applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIJESH V. PATEL whose telephone number is (571)270-1878.  The examiner can normally be reached on Monday - Thursday 6:00 am - 4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GREG PICKETT can be reached on 571-272-4560.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/B. V. P./
Examiner, Art Unit 3736

	
/CHUN HOI CHEUNG/Primary Examiner, Art Unit 3736